Filed 8/14/14 P. v. Hake CA3
                                           NOT TO BE PUBLISHED



California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.1115.



              IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA
                                      THIRD APPELLATE DISTRICT
                                                        (Shasta)
                                                            ----




THE PEOPLE,

                   Plaintiff and Respondent,                                                 C075806

         v.                                                                       (Super. Ct. No. 13F5172)

JASON MICHAEL HAKE,

                   Defendant and Appellant.




         Appointed counsel for defendant Jason Michael Hake asked this court to review
the record and determine whether there are any arguable issues on appeal. (People v.
Wende (1979) 25 Cal.3d 436 (Wende).) Finding no arguable error that would result in a
disposition more favorable to defendant, we will affirm the judgment.




                                                             1
                                              I
       David Cox was living in a mobile home park in August 2013. Defendant had been
living with him for about two weeks, but Cox did not like defendant living with him
because defendant was angry, argumentative and violent.
       Cox and defendant were on the porch drinking alcohol on August 11, 2013, when
they got into an argument over who was better at fixing cars. Defendant said, “I’ll show
you I’m better at some things,” and struck Cox in the head with the claw portion of a
hammer six or seven times.
       Defendant pleaded no contest to assault with a deadly weapon. (Pen. Code, § 245,
subd. (a)(1).) The trial court sentenced him to three years in state prison, imposed
various fines and fees, awarded 264 days of presentence credit (132 actual days and 132
conduct days), and denied his request for a certificate of probable cause.
                                              II
       Appointed counsel filed an opening brief setting forth the facts of the case and
asking this court to review the record and determine whether there are any arguable
issues on appeal. (Wende, supra, 25 Cal.3d 436.) Defendant was advised by counsel of
the right to file a supplemental brief within 30 days of the date of filing the opening brief.
More than 30 days elapsed and we received no communication from defendant.




                                              2
       Having undertaken an examination of the entire record, we find no arguable error
that would result in a disposition more favorable to defendant.
                                     DISPOSITION
       The judgment is affirmed.




                                                                  MAURO              , J.


We concur:


             BLEASE                  , Acting P. J.


             ROBIE                   , J.




                                             3